Citation Nr: 0415607	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for skin cancer, a back 
disability, bilateral hearing loss, and a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from February 1956 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision that denied service 
connection for skin cancer, a back disability, bilateral 
hearing loss, and a pilonidal cyst.  

The present Board decision addresses the claims for service 
connection for skin cancer and a back disability; the remand 
at the end of the decision addresses the claims for service 
connection for bilateral hearing loss and a pilonidal cyst.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to 
radiation during service.  His current skin cancer began many 
years after service and was not caused by any incident of 
service.

2.  A back disorder is not shown in or after service.  Any 
current back disorder began many years after service and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

Skin cancer and a claimed back disability were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The veteran served on active duty in the Air Force from 
February 1956 to April 1958, and he performed duties of a 
supply helper.  His service medical records do not refer to 
any radiation exposure, a skin disorder, or a back disorder.  
At the March 1958 service separation examination, the skin 
and spine were found to be normal on clinical evaluation.

Private medical records from 2000 to 2002 show treatment for 
skin lesions of various parts of the body, and diagnoses 
included basal cell and squamous cell carcinoma and 
premalignant actinic keratoses.  

In June 2002, the veteran filed claims for service connection 
for various disorders including skin cancer and a back 
disorder.  He asserted that his skin cancer was due to 
radiation exposure in service.  He wrote in October 2002 that 
during service he worked in a machine shop.  He said he was 
miles from atomic testing sites, but that he witnessed high 
flashes and a white glow.  

In November 2002, the National Personnel Records Center 
indicated that a DD Form 1141, requested by the RO, was not a 
matter of record.

In February 2003, an official with Air Force's Medical 
Operation's Agency notified the RO that it had researched the 
Air Force Master Radiation Exposure Registry (MRER) for 
records of radiation exposure monitoring but had found no 
external or internal exposure data in the MRER for the 
veteran.  

The RO sent multiple letters to the veteran, asking for any 
more medical evidence of the claimed conditions since 
service, but he has not provided or identified any such 
evidence.


II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claims 
for service connection for skin cancer and for a back 
disorder.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  Some 
evidence of current skin cancer was submitted by the veteran, 
but he provided no evidence concerning a claimed back 
disorder.  A VA examination is not necessary to decide these 
claims, and such an examination is not warranted under the 
circumstances.  See 38 C.F.R. § 3.159(c)(4).  The notice and 
duty to assist provisions of the law are satisfied as to 
these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A.  Skin cancer

The veteran claims that he was exposed to radiation during 
service, and that this resulted in current skin cancer.  

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases which may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
"Onsite participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. §3.309 (d)(3).  In 
applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The Board 
notes that these legal provisions are of no benefit to the 
veteran since he was not engaged in a radiation-risk 
activity, and hence is not a radiation-exposed veteran, and 
since skin cancer is not one of the listed diseases subject 
to these provisions.  Second, certain listed "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b)(2), found 5 
years or more after service in an ionizing radiation exposed 
veteran, may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Skin cancer is one of the listed 
"radiogenic diseases" under this regulation.  However, the 
service department is unable to verify any radiation exposure 
in this veteran's case, and thus this regulation does not 
help him prove his claim.  Third, service connection for a 
condition claimed to be due to radiation can also be 
established by showing that the disease was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The veteran has provided no medical evidence to link his skin 
cancer to service.

The service medical records show no skin cancer during the 
veteran's 1956-1958 active duty or for many years later.  
Basal and squamous cell skin cancers are first shown in 
medical records from 2000 to 2002.  While the veteran asserts 
that his current skin cancer is due to radiation exposure in 
service, he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1991).  Medical 
authorities associate these common skin cancers with 
excessive sun exposure during one's lifetime.  The veteran 
obviously had sun exposure before, during, and after service.  
There is no credible evidence that sun exposure during his 
active duty (a small period of time compared to his entire 
life to date) is the source of the skin cancer which appeared 
decades later.  

The weight of the credible evidence demonstrates that the 
veteran's current skin cancer began many years after service 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for skin cancer, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Back disorder

The veteran alleges he had a back disorder during his 1956-
1958 active duty, but his service medical records do not show 
this, and his service separation examination showed the spine 
was normal.  The RO has repeatedly asked him to identify 
post-service medical evidence of a back disorder, but he has 
not done so.  There is no medical evidence of a back disorder 
after service.  One of the requirements for service 
connection is competent medical evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, there is no medical evidence of a current back 
disorder, let alone one which might be related to service.

The weight of the credible evidence demonstrates that any 
current back disorder began many years after service and was 
not caused by any incident of service.  The claimed condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for skin cancer and a back disability is 
denied.




REMAND

The remaining claims on appeal are service connection for 
bilateral hearing loss and a pilonidal cyst.  The Board finds 
that there is a further duty to assist the veteran with these 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to hearing loss, the Board notes that impaired 
hearing will be considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  For service connection, it is not required that the 
veteran have a hearing loss disability under the standards of 
38 C.F.R. § 3.385 during the time of service; service 
connection is still possible if he currently has a hearing 
loss disability under the standards of 38 C.F.R. § 3.385, and 
such hearing loss disability can be linked to service.  
Ledford v. Derwinski, 3 Vet.App. 87 (1992).  By some medical 
authorities, the normal decibel threshold range for hearing 
is 0 to 20 decibels, and a higher decibel threshold is 
indicative of some hearing loss.  Hensley v. Brown, 5 
Vet.App. 155 (1993).  

Medical records from service include an audiology test 
performed at the March 1958 separation examination.  The 
recorded decibel thresholds for the right ear were 15 
decibels at 500 hertz, 10 decibels at 1000 hertz, and 5 
decibels at 2000 hertz; and for the left ear were 30 decibels 
at 500 hertz, 15 decibels at 1000 hertz, and 10 decibels at 
2000 hertz.  However, the Board assumes such hearing test 
results reflect the ASA standard used during that time 
period.  Converting those results to today's current ISO 
standard indicates that at the 1958 service separation 
examination, thresholds for the right ear were 30 decibels at 
500 hertz, 20 decibels at 1000 hertz, and 15 decibels at 2000 
hertz; and for the left ear were 45 decibels at 500 hertz, 25 
decibels at 1000 hertz, and 20 decibels at 2000 hertz.  In 
other words, at the 1958 separation examination, the veteran 
has some hearing loss in the right ear (even if not a hearing 
loss disability under the standards of 38 C.F.R. § 3.385) and 
he had a hearing loss disability in the left hear (meeting 
the standards of 38 C.F.R. § 3.385).  See Hensley, Ledford, 
supra.

Later private audiology reports from 1999 to 2003 show a 
hearing loss disability (under the standards of 38 C.F.R. 
§ 3.385) in both ears.

Under the circumstances, a VA audiology examination is 
warranted to determine the nature and etiology of current 
hearing loss of the ears.

As to a pilonidal cyst, this was noted at the 1958 service 
separation examination.  The veteran maintains that he still 
has the problem.  A current VA examination is warranted to 
see whether this claimed condition is currently present.

Accordingly, these issues are remanded for the following 
action:

1.  The RO should give the veteran 
another opportunity to identify any 
additional post-service medical records 
of hearing loss and a pilodidal cyst.  
The RO should then obtain copies of any 
identified records not already in the 
claims folder.

2.  The RO should have the veteran 
undergo a VA audiology examination to 
determine the nature and etiology of 
claimed bilateral hearing loss.  The 
claims folder should be provided to and 
reviewed by the examiner.  Based on test 
results and review of historical records, 
the examiner should provide a medical 
opinion, with adequate rationale, on the 
approximate date of onset and etiology of 
any current hearing loss, including any 
relationship with the veteran's period of 
service.

3.  The RO should also have the veteran 
undergo a VA examination to determine the 
current existence of a pilonidal cyst, 
including any scarring or other residuals 
of the pilonidal cyst noted on the 
service separation examination.  The 
claims folder should be made available to 
the examiner.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for bilateral 
hearing loss and a pilonidal cyst.  If 
the claims are denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



